WEBB, Judge.
This appeal raises the question of the extent of the obligation of Transport Insurance Company as surety on the bond filed by Spector-Red Ball, Inc. with the Industrial Commission. Transport bound itself to be liable for any default of Spector-Red Ball within the penal sum, which is $100,000.00. Transport’s liability is thus limited to $100,000.00. It was error for the Industrial Commission to order Transport to bring all claims to a conclusion in addition to paying $100,000.00 on the claims. We believe that Transport by becoming surety on the bond obligated itself only to pay money in the event Spector-Red Ball defaulted. Under the terms of the bond, Spector-Red Ball agreed to perform the acts required by the Workers’ Compensation Act and Transport agreed to pay money if Spector-Red Ball did not so perform. All Transport can be required to do is pay up to $100,000.00 for the default of Spector-Red Ball.
We reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.
Judges BECTON and PHILLIPS concur.